COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Patty Ramos v. Juan C. Portal
Appellate case number:      01-18-00704-CV
Trial court case number:    2008-24403
Trial court:                245th District Court of Harris County

       Appellant, Patty Ramos, has filed a notice of appeal of the trial court’s order in a
suit to modify the parent-child relationship. A supplemental clerk’s record filed in this
Court includes appellant’s “Motion for a Free Reporter’s Record” to which she attached,
as an exhibit, her “Sworn Statement of Indigency”; and her “Statement of Inability to
Afford Payment of Court Costs or an Appeal Bond” filed in the trial court proceeding.
See TEX. R. CIV. P. 145(a), (b), (d). And, the clerk’s record does not reflect that any
motion to require appellant to pay costs or any contest to appellant’s sworn statement or
statement of inability was filed, a hearing held, or an order requiring appellant to pay
costs was signed. See id. 145(f). Accordingly, the Clerk of this Court is directed to
make an entry in this Court’s records that appellant is allowed to proceed on appeal
without payment of fees charged by the trial court clerk or court reporter for
preparation of the appellate record. See id. 145(a), (c).
        The trial court clerk is direct to prepare and file a clerk’s record at no cost to
appellant. Further, appellant has filed a docketing statement showing that she has
requested preparation of a reporter’s record. Accordingly, the court reporter is directed to
file, with this Court, a reporter’s record at no cost to appellant. The clerk’s record and
reporter’s record are due to be filed no later than 30 days from the date of this
order.
       It is so ORDERED.
Judge’s signature: ___/s/ Russell Lloyd____
                   x Acting individually    Acting for the Court

Date: __November 13, 2018___

                                             1